Citation Nr: 9916836	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-40 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a request for waiver of an overpayment of $2,154 
of pension benefits was timely.

2.  Whether a debt due to overpayment of pension benefits is 
valid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This appeal arises from a June 1995 decision of the Committee 
on Waivers and Compromises at the St. Petersburg, Florida, 
Regional Office (RO).  The veteran perfected an appeal to 
this decision and in a July 1997 decision by the Board of 
Veterans' Appeals (Board), the case was remanded to the RO 
for further action.  The case is again before the Board for 
consideration.

The Board's July 1997 remand returned this case to the RO to 
determine whether the veteran received proper notice of a 
$4,214 debt that was part of the $6,368 debt addressed in the 
June 1995 waiver decision from which this appeal arises.  In 
a September 1997 letter to the veteran, the RO indicated that 
he had not been properly notified of the $4,214 debt and a 
waiver of this amount would be considered by the RO's 
Committee on Waivers and Compromises.  Since the RO found the 
request for a waiver of $4,214 timely, the disagreement as to 
the timeliness of the waiver request for this amount was 
resolved by the RO.  Accordingly, the Board need only address 
the issue of whether the request for a waiver of overpayment 
of $2,154 of pension benefits was timely.

The veteran has submitted a notice of disagreement 
challenging the validity of the debt due to the overpayment 
of pension benefits.  Accordingly, this issue is now included 
as an issue in the Board's decision.

This decision will address the issue of whether the request 
for a waiver of an overpayment of $2,154 of pension benefits 
was timely.  This issue can be decided by the Board without 
first returning this case to the RO to consider whether the 
debt was validly created.  However, for the reasons set forth 
in the remand portion of this decision, the RO must still 
address whether all or part of the debt was validly created.  
Therefore, no action may be taken as a result of the Board's 
decision until the issue of the validity of the debt, which 
is addressed in the remand portion of this decision, is 
resolved.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).


FINDINGS OF FACT

1.  The veteran was notified of the overpayment of pension 
benefits in April 1993.

2.  A request for a waiver of the overpayment of benefits was 
received in March 1995.


CONCLUSION OF LAW

The request for a waiver of overpayment of pension benefits 
was not timely.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.956(a)(1)(i), 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was in receipt of pension benefits.  The 
overpayment of benefits was created due to the veteran 
receiving unearned income that was not reported.  The 
erroneous payment was discovered in February 1993.  The 
veteran was notified on April 19, 1993, by the RO that his 
benefits were being adjusted and that an overpayment had been 
created.  An April 30, 1993, letter from the Debt Management 
Center (DMC) notified the veteran that the overpayment amount 
was $2,154.

RO Committees on Waivers and Compromises are authorized to 
consider and determine settlement, compromise and/or waiver 
concerning overpayment or erroneous payments of pension or 
compensation benefits.  38 C.F.R. § 1.956(a)(1)(i) (1998).

A request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the Department of Veterans Affairs (VA) to the debtor.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1998).

As noted, the veteran was notified of the indebtedness of 
$2,154 in April 1993.  The veteran then had 180 days in which 
to request a waiver of the overpayment of benefits.  However, 
it was not until March 1995 that a statement in support of 
claim (VA Form 21-4138) was received in which the veteran 
requested a waiver of the overpayment.  This was the first 
communication received from the veteran following the notice 
of the overpayment.  This waiver request was received more 
than 180 days after the April 1993 notification of the debt.  
Therefore, the waiver request was not timely.  38 C.F.R. 
§ 1.963(b)(2) (1998).

Based on the above, the request for the waiver of overpayment 
of $2,154 of pension benefits was not timely.  Accordingly, 
the appeal is denied.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. §§ 1.956(a)(1)(i), 1.963(b)(2) (1998).


ORDER

The request for a waiver of overpayment of $2,154 of pension 
benefits was not timely.  The appeal is denied. 



REMAND

In the March 1995 statement in support of claim (VA Form 21-
4138), the veteran indicated that he was disputing the 
alleged overpayment and filing a notice of disagreement with 
the alleged debt.  Therefore, the veteran has filed a notice 
of disagreement challenging the validity of the alleged debt.  
The July 1997 remand directed that the veteran be issued a 
statement of the case on any issue related to the validity of 
the debt raised by the notice of disagreement.  A review of 
the claims file indicates that this was not done.  Therefore, 
this case must be returned to the RO for issuance of a 
statement of the case relating to the validity of the debt.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by 
. . . the Board confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders.").

The July 1997 remand directed the RO to obtain documentation 
that the veteran was notified of the additional $4,214 debt 
and associate such documentation with the claims file.  The 
claims file does not contain any such documentation.  
Accordingly, this case will again be returned to the RO to 
obtain documentation that he was notified of the additional 
$4,214 debt.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the request for waiver of an overpayment of 
$2,154 of pension benefits was not timely.  However, the 
veteran has also filed a notice of disagreement challenging 
the validity of the $2,154 debt and also the additional 
$4,214 debt.  As noted above, the record does not reflect 
that a statement of the case has been prepared on this issue.  
Therefore, before a waiver of the overpayment may be 
considered or collection initiated, the veteran must be 
provided a statement of the case and the opportunity to 
perfect an appeal of any issue(s) raised with regard to the 
validity of the debt.  38 C.F.R. §§ 1.911(c), 19.26 (1998); 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application, . . . it is arbitrary and capricious and an 
abuse of discretion to adjudicate the waiver application 
without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her.").  
Accordingly, any consideration of a waiver or attempt to 
collect any debt must be held in abeyance pending resolution 
of the veteran's challenge to the validity of the debt.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain documentation 
showing that the veteran was advised of 
the additional $4,214 debt, and associate 
this documentation with the claims 
folder.

2.  The RO is to provide the veteran and 
his representative with a statement of 
the case on any issue related to the 
validity of the debt that is raised by 
the notice of disagreement, including 
whether the notice of disagreement was 
timely with regard to any part of the 
debt.  This issue should only be returned 
to the Board for further consideration 
only if the veteran perfects an appeal to 
the issue(s) raised.  

3.  The RO and DMC shall hold in abeyance 
making any decision on an application for 
a waiver of the debt or any collection 
action on any part of the debt until the 
issue of the validity of the debt is 
resolved, either by expiration of the 
period of time to perfect an appeal of 
any issue(s) raised or by final appellate 
decision.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

